Citation Nr: 1224270	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  05-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for limitation of flexion prior to November 10, 2004, and to an evaluation in excess of 10 percent after that date.

2.  Entitlement to an increased evaluation in excess of 10 percent for osteoarthritis, left knee, with instability (status post arthroscopic surgery, patella pain syndrome).

3.  Entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected left knee disability.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1981 to May 1988.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana, which denied an evaluation in excess of 10 percent for left knee disability.  This matter was previously before the Board in May 2008, January 2010, and May 2011 when it was remanded for further development.  During the course of the Remands, the Veteran was awarded an additional 10 percent evaluation for left knee limitation of flexion, effective in November 2004.  The ratings assigned are less than the maximum schedular evaluations available under the assigned diagnostic codes, and each evaluation for the left knee is before the Board on appeal.  The appeal has now returned to the Board for further appellate consideration.  The issues now on appeal are more accurately described as set forth on the title page of this decision.

In August 2007, the Veteran testified before the Board in a Videoconference hearing before the undersigned.  In June 2005, the Veteran testified before a Decision Review Officer in New Orleans, Louisiana.  A transcript of each hearing is of record.  

The Veteran's claim for an increased rating for her service-connected left knee disability, together with her evidence that she was unable to work, at least for a period of time, as a result of the service-connected disability, reasonably raises a claim for TDIU for some period during the pendency of this appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges that this claim was not addressed in the prior Remands.  However, the interpretation of the issues raised by claims for higher ratings has changed over time since the Veteran's claim was first addressed in 2003.  The issues on appeal must be recharacterized to address the Veteran's contention that her service-connected left knee disability resulted in her inability to work during a portion of the pendency of this appeal, and reflect that, while she was continuing to seek accommodations to her disability so she could work, it was yet unclear whether she would be able to return to substantial gainful employment.  

The issues of entitlement to service connection for a right knee disorder and for an acquired psychiatric disorder as secondary to service-connected left knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See Board's 2011 Remand, September 2011 correspondence by Veteran.)  These unadjudicated claims, however, must be adjudicated before the TDIU claim raised by the Veteran's contentions can be adjudicated.  A positive resolution of either claim for service connection could affect the Veteran's TDIU claim.  Therefore, the service connection claims raised by the Veteran must be adjudicated before the Board may address the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

The appeal for an increased evaluation in excess of 10 percent for osteoarthritis, left knee, with instability (status post arthroscopic surgery, patella pain syndrome), and claims for service connection for a right knee disorder and a psychiatric disorder, and the appeal for TDIU, are REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on her part is required.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability with limitation of flexion has been manifested by pain and by degenerative changes on radiologic examination during the entire appeal period, including prior to November 10, 2004, as well as by instability, which is separately evaluated.  

2.  The Veteran's left knee disability has not been manifested limitation of flexion to less than 45 degrees at any time during the appeal period.  


CONCLUSION OF LAW

The criteria for a compensable, 10 percent evaluation for left knee disability with limitation of flexion are met prior to November 10, 2004, but no criterion for a rating in excess of 10 percent for limitation of flexion, left knee, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261, 5262 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in December 2003, the Veteran was informed of what evidence was required to substantiate the claim, and of her and VA's respective duties for obtaining evidence.  In VA correspondence dated in July 2008, the Veteran was notified of the criteria necessary for assignment of a disability rating.  In February 2010 VA correspondence, the Veteran was notified of the criteria necessary for an increased rating, the assignment of an effective date, and the assignment of a disability rating. 

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains private and VA examination and treatment records, lay statements, and the statements of the Veteran.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

VA examinations with respect to the issue on appeal were obtained in January 2003, July 2009, and July 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and reports are adequate, as they include necessary to evaluate the disability under the applicable diagnostic code rating criteria.  

The claims file also includes a formal finding of unavailability, dated in May 2009, of STRs and medical records from Bayne-Jones Army Community Hospital and Fort Drum, New York.  (The Board notes that the remand to obtain records from these places was in regard to other issues previously on appeal and is not pertinent to the Veteran's left knee disability during the rating period on appeal.) 

As noted above, this appeal was before the Board in May 2008, January 2010, and May 2011, when it was remanded for further development.  The Board finds that the RO substantially complied with the mandates of the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

With respect to disabilities specific to the knee, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256 permits a 30 percent rating for favorable ankylosis in full extension, or in slight flexion between 0 degrees and 10 degrees, while a Veteran will garner a 40 percent rating with ankylosis in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256. 

Under DC 5257, a 10 percent evaluation is warranted for slight knee impairment.  A 20 percent evaluation is warranted for moderate knee impairment.  A 30 percent evaluation is warranted for severe knee impairment.  

DC 5258 provides for a maximum 20 percent evaluation for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while DC 5259 allows a maximum of 10 percent for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259. 

A 10 percent rating may be assigned for limitation of flexion of the leg to 45 degrees, a 20 percent rating is warranted for limitation of flexion of the leg to 30 degrees, and a 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, a 10 percent evaluation for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04. 

Posttraumatic arthritis is ratable as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated in accordance with 38 C.F.R. § 4.71a, DC 5003, which provides that when arthritis is established by X-ray findings it will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  If limitation of motion of the specific joint involved is not compensable under the appropriate DCs, a 10 percent rating is for application for each such major joint affected by limitation of motion.  DC 5003. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran manifested left knee pain in service.  She underwent an arthroscopy, and chondromalacia of the patella was noted, and there was surgical excision of material at the patella and excision of a retinacular band or synovial fold across a meniscus, but each meniscus was intact.  Service connection for left knee disability was granted effective in 1995.

The Veteran's service-connected left knee disability, characterized as osteoarthritis, left knee (arthroscopic surgery patella pain syndrome left knee) has been evaluated as 10 percent disabling under DC 5257 since March 1995.  That rating, under DC 5257, was in effect when the Veteran submitted her December 2002 claim for an increased evaluation.  

During the pendency of the appeal, the RO, in an April 2012 rating decision, granted service connection for a left knee condition with limitation of flexion evaluated as 10 percent disabling from November 2004.  The Board does not disagree with the determination that the Veteran is entitled to a separate evaluation for symptoms rated under DC 5257 and a separate an evaluation under DC 5260 for limitation of flexion of the knee, where compensable, due to arthritis.  

VA General Counsel opinions provide for separate evaluations for knee instability and knee arthritis in certain cases.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257; see also VAOPGCPREC 23-97 (1997) (knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability).  In this case, the evidence establishes that the Veteran has both instability of the left knee and arthritis with pain.  Thus, the Veteran is entitled to separate ratings for arthritis and for instability.   

The Board notes that the left knee disability evaluated under DC 5257 has been characterized as "osteoarthritis, left knee."  However, the rating criteria which provide for evaluation under DC 5257 specify that evaluation is based on subluxation or instability.  The characterization of the disability rated in this case under DC 5257 as "osteoarthritis" does not change the rating criteria of DC 5257, DC 5003, or DC 5260.  Thus, if the Veteran has both instability and painful flexion of the left knee due to her arthritis, she is entitled to a separate evaluation under both DC 5257 and DC 5003 or 5260, regardless of the characterization (name) assigned to the disability rated under DC 5257.  

There are numerous VA and private medical records associated with the claims file, and the Board will summarize them below.

A January 2003 VA examination report reflects that the Veteran reported that she had pain in her knee, which increased when she stood up.  The Veteran did not use any crutch, brace, or cane.  There was no dislocation or subluxation during the examination; the examiner did not specify whether the Veteran reported instability of the left knee.  There was a one inch scar on the lateral and upper part of the left knee through which an instrument must have been placed.  The scar was well healed with no keloid, no loss of subcutaneous tissue, and no ulceration.  The anterior and posterior cruciate ligaments were intact.  The medial and lateral ligaments were intact.  MacMurray's test was negative.  Extension was to 0 degrees and flexion was to 140 degrees.  The examiner noted that "repeated movement does not change much and there is not any more pain than usual dull aching."  The examiner diagnosed obesity and posttraumatic arthritis.  This examination report supports a compensable evaluation under DC 5003 for arthritis, but is not adequate to evaluate the rating which should assigned under DC 5257.  

An October 2003 VA record reflects that the Veteran was working full time.  A November 2003 VA record reflects that the Veteran complained that she continued to have pain in the left leg that sometimes feels worse than other times.  The pain was usually described as a dull ache with numbness, but the Veteran reported that, after she performed standing or working, the pain increased to severe throbbing, shooting, stabbing, and tight sensations.  There was no history of falling, ambulatory aid, or bed rest.  Her gait, however, was noted to be weak.  The Veteran reported that she "can't sleep at night or concentrate at school because my leg hurts all the time."  The Veteran was diagnosed with left leg sciatica.

A September 2004 private medical record from Dr. G.W. reflects that the Veteran reported that around 1:30 p.m. that day, she placed some bread trays on the ground, turned around, and as she did so, lost her balance and fell.  She stated that she hit both knees on the concrete, with the right knee pain worse than the left knee pain.

October 2004 private medical records from Dr. S.G. reflect that the Veteran was "walking and tripped over a step while entering a building."  It was noted that her left knee flexion was currently 45 percent, knee extension was 90 percent.  Because this evaluation is apparently referenced as a percentage of full range of motion, rather than as a range of actual motion, this private medical record is not adequate for rating purposes.  

November and December 2004 private clinical records (Dr. M.D.) reflect that the Veteran had fallen on her knees while at work.  It was noted that her right knee was worse than her left.  It was further noted that she had moderate degenerative changes in both knees, particularly the right, with osteophyte formation.  The impression was exacerbation of pre-existing degenerative arthritis in the knees.  It was further noted that she had varus deformity in both knees.

A report from Dr. G.W. from treatment in November 2004 reflects that the Veteran's left knee had recovered fully "so the swelling, which is evidence in the knee, is probably the knee being overstressed from her favoring the right knee."  She was given a prescription for pain and inflammation and for sleeve-type knee braces.  Her flexion was to 45 degrees and she had full extension.

This evidence is favorable to the Veteran's claim for a compensable evaluation for arthritis, but is unfavorable to the Veteran's claim for an evaluation in excess of 10 percent for limitation of flexion, because the evidence demonstrates that the Veteran did not have flexion limited to less than 45 degrees.  The evidence is also favorable to continuation of the 10 percent evaluation under DC 5257 for left knee instability, as the Veteran had an episode of falling.  

December 2004 records reflect that she had full extension, did not walk with a limp, and had good or full flexion.  It was further noted that she might need to have her work modified so that she was not required to do more than sedentary-type work instead of prolonged standing or walking.  The records reflect that the Veteran reported that she did not feel that she could return to her regular job. 

A January 2005 functional capacity evaluation report reflects that the Veteran was observed standing for 71 minutes, during which time she walked 3/4 mile, climbed/descended 72 steps, pushed, pulled, carried and lifted without stopping to sit.  No gait deviation was noted during testing.  The report reflects flexion of 124 degrees of the left knee with full extension on active range of motion.  The report reflects that x-ray revealed moderate degenerative changes in both knees, particularly the right with osteophyte formation.  March 2005 VA records reflect that the Veteran's gait was within normal limits.  None of this evidence supports an evaluation in excess of 10 percent for limitation of flexion. 

April 2005 correspondence from Dr. G.L. reflects that the Veteran was seen on March 28, 2005.  She presented with a history of a work injury on September 2004 when she tripped and fell on both knees.  She subsequently developed bilateral knee pain.  She reported having had left knee surgery in 1987 and right knee pain as well but required no surgical intervention of the right.  She reported both knees have been stable since approximately 1992.  Anterior and posterial drawer tests were negative, there was no medial or lateral collateral ligament laxity noted, McMurray's test was negative.  

An April 2005 radiology report reflects that the Veteran reported that she fell at work and had complaints of right knee pain after standing that radiates up the right leg.  An MRI revealed "a very small joint effusion" which appeared to be "physiologic."  No dislocation of cartilage was identified.  

April, June, and August 2005 correspondence from Dr. G.L. reflect that the Veteran had continued complaints of knee pain.  Medical records in May 2005 also reflect complaints of pain, notably with prolonged standing.  April and May 2005 records note flexion of the left knee to 100 degrees and full extension.

September 2005 correspondence from Dr. G.L. reflects that the Veteran reported difficulty at work because of prolonged standing and increased knee pain.  November 2005 VA records reflect that the Veteran was taking glucosamine and Tylenol for bilateral knee pain.  She was seeking a private doctor (Dr. L) for workers compensation.  She reported that she had returned to work for a week in October, but had to stop due to increased pain.

A December 2005 record reflects that Veteran reported knee pain, left worse than right.  She noted that she occasionally wore her knee braces because she did not think that they helped her, and she would occasionally take Aleve.  The examiner opined that she had degenerative arthritis of the knees, which she be able to be treated with activity modifications and weight loss.  

March 2006 correspondence from Dr. G.L. reflects that the Veteran had been placed on work restrictions.  She was placed on Celebrex and to continue glucosamine.  An April 2006 private medical record (Dr. M.D.) reflects that the Veteran was working towards becoming a teacher.  The examiner stated that the Veteran should be able to perform that job.

February 2007 correspondence from Dr. G.L. reflects that the Veteran was last seen in April 2006.  She continued to note bilateral knee pain, especially with prolonged standing.  

An August 2008 private medical record from (Dr. M.D.) reflects that the Veteran had range of motion of -5 degrees extension to 120 degrees of flexion.  

February 2009 private clinical records (Dr. D.J.) reflect that the Veteran rated her pain as a 4 on a scale of 1 to 10 (with 10 being the worst pain imaginable.)  She reported that her pain was aching, tender, and burning, and it frequently awakened her from sleep and prevented her from sleeping.  She reported that her symptoms are aggravated by standing, walking, exercising, stooping, and bending.  The Veteran's range of motion was noted to be 0 to 90 degrees on one record and 0 to 100 degrees on another record from the same date (February 2, 2009).  

A July 2009 VA examination report reflects that the Veteran's flexion was 0 to 120 degrees, extension was normal at 0 degrees.  There was objective evidence of pain with active motion on the left side.  There was no additional limitation after three repetitions of range of motion.  There was no joint ankylosis, and no loss of function associated with repetitive motion.  Her left knee disability resulted in decreased mobility.  It had a severe effect on chores, shopping, exercise, and recreation, and prevented sports participation.  

A September 2009 private record reflects that the Veteran reported that her pain was a 1 to 2 in the morning; however, it increases up to an 8 out of 10 within three to four hours.  The Veteran's weight was 215 pounds and her height was 5 feet 3 inches.  Upon physical examination, it was noted that she had a mild antalic gait favoring her left knee with a decreased stance phase on her left knee versus her right.  Range of motion was approximately 0 to 120 degrees.  The clinical plan was for the Veteran to use an unloading brace for medial unloading and to lose weight.  
July 2010 correspondence from Dr. G.L. reflects at the Veteran had last been seen in July 2009.  She had begun water therapy in May.  He noted that she had obvious degenerative changes in both knees and thigh atrophy, left greater than right.  He encouraged her to begin quad strengthening exercises after her water therapy.  In addition, he prescribed two single-point canes to assist with gait and decrease the pressure on the knees as she ambulated.  

A July 2010 VA examination report reflects that the Veteran reported giving way, instability, pain, stiffness, and weakness.  Her gait was noted to be antalgic.  Upon clinical examination, she had crepitus, pain at rest, abnormal motion, guarding of movement, clicks or snaps, with no grinding.  She had flexion from 0 to 95 degrees.  Extension was normal at 0 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions.  Her leg lengths were equal at 37.5 inches.  She reported that there were several episodes of locking weekly.  

It was noted that the Veteran was currently employed full-time.  She had missed less than 1 week during the last 12 month period.  She was noted to have decreased mobility as a result of her disability, which resulted in being assigned different duties at work.  

June 2011 correspondence from Dr. G.L. reflects his opinion that he does not think that the Veteran can safely work in an environment where she is going to deal with combative individuals, potentially requiring acute stresses to the knees, that she has no control over.  He noted that her job was with children with behavioral disorders and frequently requires intervention with combative children.  

July 2011 private medical records (A.O. Medical) reflect that the Veteran reported that Synvisc helped for about 3-4 weeks and the unloader brace had helped significantly.  She also reported that water exercises helped, but she continues to have stiffness in the morning, and pain medially along both knees.  Records also reflect that her left knee demonstrates mild varus alignment.  Her gait was normal.  Her left knee range of motion was 0 to 120 degrees.  Radiographs reflected slight osteophyte formation, moderate loss of articular cartilage, moderate osteopenia degenerative changes, varus knee alignment, no tilt, and no subluxation.   

An August 2011 record reflects that the Veteran's employer will ensure that she is not required to exceed the physical parameters outlined by Dr. Leglue on June 20, 2011, as well as Dr. Jones on July 12, 2011.  She will not be required to kneel, squat, or restrain special education children.  She will not be required to work with previously identified combative children, or in an environment that requires rapid and uncontrolled stresses on knees."

The Veteran testified at the June 2005 DRO hearing, that the incident in September 2004 was because her knee gave out on her; however, she also stated that she "couldn't tell [the DRO] exactly what happened."  She noted that her legs had been hurting her earlier in the day and her legs had "just gotten really stiff."  She also noted that the bottom of her legs swells a lot.  She testified as follows: "I was going outside, and I reached for the car, and the next thing I know, they were picking me up off the ground."  She also testified that she wears knee braces when she knows that she will be standing up for a long time.  

The claims file also contains several lay statements.  A June 2011 statement from D.W. reflects that the Veteran has gone through several rounds of physical therapy since her accident, had difficulty getting around, had to take a different position at work, and uses a cane, among other observations.  A September 2009 statement from the Veteran's daughter, L.K., reflects that the Veteran was once a "very active and vital woman" but now has trouble with tying her shoes and walking.  She reported that she can hear her mother's knees popping.  

A statement signed by two individuals (A. K and J. T.) reflects that in three years, the Veteran had continual problems with her knees, worsening as the work day progresses.  An August 2009 statement from J.R. reflects that she has witnessed the Veteran's "dwindling" knee health and inability to use the ladies room.  She reported seeing the Veteran take medication in the morning and afternoon.  A statement from M.H, dated in September 2009, reflects that in December 2008, he watched as the Veteran "almost fell climbing up the steps" and her "once get up and go attitude and health has completely disappeared."

As noted in the numerous prior and subsequent clinical records, the Veteran's flexion is not limited to 60 degrees or less.  The Veteran's flexion has been noted to be to the following degrees:

January 2003		140 degrees
October 2004		45 percent
November 2004	45 degrees
January 2005		124 degrees
April & May 2005	100 degrees
August 2008		120 degrees
February 2009   	90 and/or 100 degrees
July 2009     		120 degrees 
September 2009 	120 degrees
July 2010  		95 degrees
July 2011		120 degrees

The Board notes that flexion limited to 60 degrees is noncompensable; limitation to 45 degrees warrants a compensable, 10 percent rating.  In the Veteran's case, she has far more flexion than 60 degrees, even considering DeLuca factors, throughout the vast majority of the pendency of this appeal.  (See July 2009 and July 2010 VA examination reports.)  The Board finds that the period of least flexion, in November 2004, shows flexion limited to 45 degrees, which warrants a 10 percent rating.  Thus, a rating in excess of 10 percent is not warranted at any time during this appeal based on objective limitation of flexion.     

The Board acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), holding that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.  
In the present claim, the evidence is against a finding that the Veteran has a compensable limitation of extension; thus a separate rating under DC 5261 is not warranted.  See December 2004, January 2005, April and May 2005, August 2008, July 2009, September 2009, July 2010, and July 2011 records (reflecting full or noncompensable limitation of extension).

The Board has considered other knee-related diagnostic codes to determine if the Veteran meets any criterion for a higher evaluation or additional separate rating, other than the separate rating already in effect under DC 5257, addressed in the Remand, below.  DC 5256 is inapt because the medical evidence demonstrates that the Veteran does not have ankylosis of the left knee.  There is also no medical evidence of nonunion or malunion of the tibia or fibula (DC 5262), or of acquired traumatic genu recurvatum (DC 5263).  

As noted above, the 10 percent evaluation assigned for the Veteran's limitation of flexion adequately compensates her for the difficulty she has with her walking and for her pain, since the limitation of flexion is noncompensable under schedular standards.  See DC 5260.  

The competent clinical evidence of record simply does not support a finding that the Veteran's disability warrants a higher evaluation than 10 percent for limitation of flexion, or a separate compensable evaluation for any other left knee symptomatology, except as addressed in the Remand, below.  As the preponderance of the evidence is against a higher rating for limitation of flexion, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that that the available schedular evaluation for limitation of flexion is not adequate.  The established rating criteria reasonably describe the Veteran's disability level due to limitation of flexion.  Other symptoms such as abnormal gait, pain, subluxation, locking, and instability are addressed in the separate rating under DC 5257, discussed in the Remand below.  

The Veteran has also alleged that she is receiving mental health treatment due to her pain; as noted in the Introduction above, that claim is referred to the agency of original jurisdiction.  

The Board finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology due to limitation of flexion during this period.  Id. at 115.  The Board finds no symptom of the Veteran's left knee impairment rated under DC 5260 which is not encompassed within the schedular criteria.  Since the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, and referral for extraschedular consideration is not required.  Id.


ORDER

A compensable rating for left knee condition with limitation of flexion prior to November 10, 2004, is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.

The appeal for an increased rating in excess of 10 percent from November 14, 2004, for left knee condition with limitation of flexion is denied.


REMAND

The Board's 2011 Remand directed the AOJ to obtain clinical evidence which was apparently available but had not been obtained.  That evidence was obtained, and included an MRI report, apparently dated in April 2009, which reflected that there was small joint effusion present, that the ligaments (ACL, PCL, medial, and lateral collateral) were normal, and that there was intrasubstance tearing of the far medial and posterior horn of the medial meniscus with slight medial meniscal extrusion without discernible articular tear.  The report of the VA examination conducted in July 2010 did not address the findings of this MRI, and no addendum to that examination report was requested before the AOJ readjudicated the claim.  This clinical evidence must be considered in readjudication of the claim.  Given the time which has elapsed since the 2010 VA examination, contemporaneous VA examination is now required.  

The examiner should be asked to discuss the most recent MRI examinations of the Veteran's left knee and to provide an opinion as to the functional effect of the intrasubstance tearing and meniscal extrusion, including whether it is the functional equivalent of dislocated semilunar cartilage.  Since the Veteran manifested effusion on MRI, and has reported frequent locking of the joint, additional medical information is required to address the propriety of the 10 percent rating assigned under DC 5257, to include whether a rating by analogy to DC 5258, which provides the criteria for evaluation of disability due to dislocated cartilage, is required.    

The claims for service connection for a right knee disorder and for a psychiatric disorder which have been raised by the Veteran must be adjudicated, as discussed in the Introduction, above, since the service connection claims raised by the Veteran may affect the TDIU claim raised by the evidence.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

The evidence also reflects that the Veteran's knee disorders have markedly interfered with her employability, causing a lengthy period during which she was unable to work and resulting in a decision to return to school.  After all other pending claims have been adjudicated, the claim for TDIU should be considered, to include whether referral of the claim to the Director of Compensation and Pension Service for consideration of an extraschedular rating is warranted, if the Veteran does not meet the schedular criteria.

Accordingly, this matter is REMANDED for the following actions:

1.  The claims for service connection for a right knee disorder and for a psychiatric disorder as secondary to a service-connected disability must be adjudicated, including development and notice. 

2.  Advise the Veteran of the types of evidence which would establish entitlement to TDIU, to include evidence of any period during which she was unable to engage in substantial gainful employment, such as records of earning for Social Security purposes, income records, tax records, statements from employers, or the like, if those records disclose when the Veteran was unable to engage in substantial gainful employment.

The Veteran should be afforded the opportunity to submit evidence as to whether her employer has been able to make accommodations for the service-connected disability or a statement from her employer showing what current accommodations have been made for Veteran's service-connected disability. 

3.  Afford the Veteran an opportunity to identify any non-VA clinical records which have not been associated with the claims files, especially reports of treatment or diagnostic examinations conducted since the Veteran was last afforded the opportunity to identify non-VA evidence in July 2010.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is her responsibility to submit them.

4.  Obtain complete VA outpatient treatment records from July 2010 to the present, and associate such records with the Veteran's claims file or virtual claims file. 

5.  The Veteran must be afforded VA examination of the left knee.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be conducted.  The examiner must review the report of the 2009 MRI of the Veteran's left knee, and any more recent reports of MRI or other diagnostic examinations of the left knee.  The examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations of the left knee.  The examiner should describe the functional effect of the intrasubstance tearing and meniscal extrusion, including whether it is the functional equivalent of dislocated semilunar cartilage.  State whether there is objective evidence of lateral instability or recurrent subluxation and describe the severity of such symptoms, if present.  Describe the Veteran's subjective reports of giving way, buckling, or instability of the knee, and reconcile those reports with the reports of diagnostic examinations.

If pain is present on motion, the Veteran should be asked to indicate at what degree the pain begins, and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement after repetitions of the range of motion.  Functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of the additional degrees of limitation of motion lost.  

The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

6.  Afford the Veteran VA examinations as necessary to determine impairment of employability due to each service-connected disability.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim for an increased evaluation in excess of 10 percent for left knee disability other than limitation of flexion.  Address schedular evaluation and extraschedular consideration for the claim for increased evaluation for left knee disability other than limitation of flexion, and schedular evaluation and extraschedular consideration of the TDIU claim.   

8.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, any claim for which appeal has been perfected must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


